       Case 4:16-cv-03991-JSW Document 185 Filed 07/23/20 Page 1 of 3




 1 Kathryn A. Stebner, State Bar No. 121088
   Brian S. Umpierre, State Bar No. 236399
 2 George Kawamoto, State Bar No. 280358
   STEBNER AND ASSOCIATES
 3 870 Market Street, Suite 1212
   San Francisco, CA 94102
 4 Tel: (415) 362-9800
   Fax: (415) 362-9801
 5
   Guy B. Wallace, State Bar No. 176151
 6 SCHNEIDER WALLACE COTTRELL KONECKY LLP
   2000 Powell Street, Suite 1400
 7 Emeryville, CA 94608
   Tel: (415) 421-7100
 8 Fax: (415) 421-7105
 9 [Additional counsel listed on service list]

10 Attorneys for Plaintiff and the Proposed Class

11 Jeffrey S. Ranen, State Bar No. 224285
   Soojin Kang, State Bar No. 219738
12 LEWIS BRISBOIS BISGAARD & SMITH LLP
   633 West 5th Street, Suite 4000
13 Los Angeles, California 90071
   Telephone:     213.250.1800
14 Facsimile:     213.250.7900
15 Attorneys for Defendant Aegis Senior
   Communities LLC
16
                                 UNITED STATES DISTRICT COURT
17
                      NORTHERN DISTRICT OF CALIFORNIA - OAKLAND
18
    June Newirth, by and through her Guardian     CASE NO. 4:16-cv-03991-JSW
19 ad Litem, Frederick J. Newirth; Barbara
    Feinberg; and Elizabeth Barber, Andrew        JOINT STATUS REPORT
20 Bardin, and Thomas Bardin as successors-in-
    interest to the Estate of Margaret Pierce; on
21 their own behalves and on behalf of others
    similarly situated,
22
                            Plaintiffs,           Judge: Hon. Jeffrey S. White
23                                                Courtroom 5, 2nd Floor
    vs.
24                                                Action Filed: April 12, 2016
    Aegis Senior Communities, LLC, dba Aegis      Trial Date: None Set
25 Living; and Does 1 Through 100,

26                         Defendants.
27

28
                                               1
                      CASE NO. 4:16-CV-03991-JSW – JOINT STATUS REPORT
       Case 4:16-cv-03991-JSW Document 185 Filed 07/23/20 Page 2 of 3




 1                                         JOINT STATEMENT

 2          The parties respectfully submit the following Joint Status Report to advise the Court of the

 3 status of their efforts to resolve the above-captioned matter by way of settlement.

 4          After the parties’ fourth mediation session on March 24, 2020 before the Hon. Rebecca

 5 Westerfield (Ret.) did not achieve settlement, the parties continued to discuss the potential for

 6 resolving this case, as well as the separate lawsuit pending in the King County Superior Court in

 7 Washington, Morrison v. Aegis Senior Communities, LLC, No. 18-2-06326-4 SEA (the

 8 “Washington Action”).
 9          Those efforts have resulted in an agreement among the parties to settle both this case and
10 the Washington Action. The parties have agreed on a Deal Sheet confirming the material

11 settlement terms.

12          Currently, the parties are in the process of preparing a formal Settlement Agreement. Upon
13 execution of the Settlement Agreement, Plaintiffs will move this Court for preliminary approval of

14 the settlement of this action.

15          To accommodate the settlement approval process, the parties respectfully request that the
16 Court vacate the current case schedule, including the October 23, 2020 hearing date on Plainitffs’

17 Motion for Class Certification.

18          The parties also request the Court set the case for a Status Conference in approximately 30

19 days on a date convenient for the Court. The parties will endeavor to finalize the Settlement

20 Agreement and have Plaintiffs’ motion for preliminary settlement approval filed prior to the Status

21 Conference. If so, the parties will request that the Court vacate the Status Conference and schedule

22 hearing on the preliminary approval motion.

23          The e-filing attorney hereby attests that she has obtained concurrence in the filing of the

24 document from the other signatory.

25 Dated: July 23, 2020                                  /s/ Kathryn A. Stebner
                                                  Kathryn A. Stebner, State Bar No. 121088
26                                                Brian S. Umpierre, State Bar No. 236399
                                                  George Kawamoto, State Bar No. 280358
27                                                STEBNER AND ASSOCIATES
                                                  870 Market Street, Suite 1212
28
                                                2
                       CASE NO. 4:16-CV-03991-JSW – JOINT STATUS REPORT
      Case 4:16-cv-03991-JSW Document 185 Filed 07/23/20 Page 3 of 3



                                        San Francisco, CA 94102
 1                                      Tel: (415) 362-9800
                                        Fax: (415) 362-9801
 2
                                        Attorneys for Plaintiffs
 3

 4 Dated: July 23, 2020                         /s/ Soojin Kang
                                        Jeffrey S. Ranen, State Bar No. 224285
 5                                      Soojin Kang, State Bar No. 219738
                                        LEWIS BRISBOIS BISGAARD AND
 6                                       SMITH LLP
                                        633 West 5th Street, Suite 4000
 7                                      Los Angeles, CA 91107
                                        Tel: 213.250.1800
 8                                      Fax: 213.250.7900
 9                                      Attorneys for Defendants Aegis Senior
                                        Communities LL
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
                    CASE NO. 4:16-CV-03991-JSW – JOINT STATUS REPORT
